NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


STATE OF FLORIDA,                           )
                                            )
             Appellant,                     )
                                            )
v.                                          )          Case No. 2D13-4843
                                            )
KENNETH HUDSON,                             )
                                            )
             Appellee.                      )
                                            )

Opinion filed December 17, 2014.

Appeal from the Circuit Court for Manatee
County; John F. Lakin, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Christina Zuccaro,
Assistant Attorney General, Tampa, for
Appellant.

Peter Lombardo, Bradenton, for Appellee.


DAVIS, Chief Judge.

             Kenneth Hudson entered nolo contendere pleas to three counts of sale of

cocaine and one count each of possession of cocaine, violating license restrictions, and

operating a motorcycle without a valid driver's license. His scoresheet indicated a

lowest permissible sentence of twenty-one months' prison. But the trial court sentenced

him to twenty-one months' prison, suspended, and twenty-four months' probation. At
sentencing, the trial court indicated that it was departing downward pursuant to section

921.0026(2)(j), Florida Statutes (2013), which allows for a sentence below the lowest

permissible sentence where "[t]he offense was committed in an unsophisticated manner

and was an isolated incident for which the defendant has shown remorse." In departing

downward, the court only stated, "I don't believe the operation in and of itself was

sophisticated enough to come into the category in my mind, okay, that doesn't obviate

some section (j) of Florida Statute 921.0026 . . . . So I'm going to depart under that

statute." The State now challenges this sentence, and we reverse.

              We initially note that the trial court failed to put its reasons for departing

downward into writing. See § 921.002(1)(f) (requiring that "[d]epartures below the

lowest permissible sentence established by the code . . . be articulated in writing by the

trial court judge" and supported by a preponderance of the evidence). The trial court's

final judgment only addresses counts three and six, the misdemeanor counts for which

Hudson received time served, but it fails to address counts one, two, four, and five, the

counts for which the court departed downward. The judgment does incorporate by

reference the probation order by a notation to "see separate order of probation for

counts 1, 2, 4, 5." But the probation order also lacks written reasons for the downward

departure sentence. However, "[i]f the trial court does not file written reasons, a

downward departure sentence may nevertheless be affirmed if the record reflects that

the trial court made oral findings on the record at the sentencing hearing which support

the sentence." State v. Naylor, 976 So. 2d 1193, 1196 (Fla. 2d DCA 2008). Here, in

rendering sentence, the trial court merely stated, "I don't believe the operation in and of

itself was sophisticated enough to come into the category."




                                             -2-
                The determination of whether this is a valid legal ground for a downward

departure "is a mixed question of law and fact and will be sustained on review if the

court applied the right rule of law and if competent substantial evidence supports its

ruling." See State v. Subido, 925 So. 2d 1052, 1057 (Fla. 5th DCA 2006). We conclude

that in the instant case the trial court did not apply the correct rule of law and that

Hudson failed to present competent, substantial evidence to support the downward

departure. See Naylor, 976 So. 2d at 1196 ("The defendant bears the burden of

presenting competent, substantial evidence supporting the reason for the downward

departure.").

                With regard to the correct rule of law, in order to depart downward under

subsection (j) of the statute, "it [i]s necessary for there to [be] competent, substantial

evidence that (1) the offense was committed in an unsophisticated manner, (2) it was an

isolated incident, and (3) the defendant had shown remorse." State v. Butler, 787 So.

2d 47, 48 (Fla. 2d DCA 2001). Here, the trial court addressed the sophistication prong

of subsection (j) but made no findings that the offenses amounted to an isolated incident

or that Hudson had shown remorse. And the record does not support either of these

required elements. See id. ("In the present case, there was no evidence supporting the

factor that the offense was an isolated incident, the trial court did not make a finding,

and there was no evidence that Butler had shown remorse.").

                At the sentencing hearing, Hudson presented the testimony of himself and

his girlfriend. Neither testified as to Hudson's remorsefulness other than to say that

Hudson sold the drugs so that he could make a nice Christmas for his children. Hudson

did try to classify these three separate drug sales as an isolated incident, testifying that




                                             -3-
they were the only three drug sales he made during that time period. But the arresting

officer testified on rebuttal that in addition to these three sales, there were two other

transactions between himself and Hudson that the officer had been unable to videotape.

As to remorse, Hudson testified, "[I]t's not just something that needs to be tolerated,

selling drugs, and I know it's wrong, but I couldn't get throwed [sic] out and I resorted to

doing what I had to do." He also testified that he had been upset with law enforcement

for not stopping him after the first sale. As such, Hudson has not met his burden of

establishing either that this was an isolated incident or that he was remorseful.

              Furthermore, the record does not support the trial court's conclusion that

this crime was committed in an unsophisticated manner. Hudson's testimony merely

recounted his job history and how even though he had been in some trouble when he

was young, he had since stayed out of trouble—until the instant offenses. His girlfriend

testified that he provided for his children and that he did not have a drug problem. This

testimony does not speak to the sophistication level of the crime. However, the officer

testified that Hudson operated under an alias and that he was able to obtain and

provide cocaine to the officer on five different occasions, suggesting a certain level of

sophistication in the area of drug sales.1

              Finally, Hudson maintains on appeal that even if departure was not proper

under subsection (j), the record supports a downward departure under section

921.0026(2)(m), which provides as follows:




              1
               On appeal, Hudson also argues that the State did not preserve its
objection to the downward departure sentence. But the transcript of the sentencing
hearing makes clear not only that the State opposed the downward departure but also
its reasons for doing so.


                                             -4-
              The defendant's offense is a nonviolent felony, the
              defendant's Criminal Punishment Code scoresheet total
              sentence points . . . are [sixty] points or fewer, and the court
              determines that the defendant is amenable to the services of
              a postadjudicatory treatment-based drug court program and
              is otherwise qualified to participate in the program as part of
              the sentence.

We do not agree that the record supports a downward departure under this subsection.

Although Hudson's total points were less than sixty, he presented no evidence that he is

"amenable to the services of a postadjudicatory treatment-based drug court program" or

that he "is otherwise qualified to participate in" such a program. And the trial court

made no such findings, written or oral.

              Because the trial court's stated reason for departing downward was legally

insufficient, we must reverse and remand for resentencing.

              Reversed and remanded.



NORTHCUTT and CASANUEVA, JJ., Concur.




                                            -5-